Ilsdev, J.
This case presents the question as to the right of the plaintiff to invoke the aid of this Court to enforce a contract, the consideration of which was one reprobated by law, to wit: notes issued as money by a confederation of States to destroy the Union and to destroy the government of the United States, of which the rebellious States, so confederated, were members.
By repeated decisions, we have refused to notice such cases, and as the one now submitted is, in this particular, one of the same class, it must be dismissed.
It is therefore ordered, adjudged and decreed that this suit be dismissed at the cost of the appellant.